Citation Nr: 1011211	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for residuals from a 
prolapsed uterus.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a July 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the record.  

The issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The issue of an increased rating for residuals from a 
prolapsed uterus is remanded for the RO to consider evidence 
submitted following the August 2007 statement of the case 
(SOC).  38 C.F.R. § 20.1304(c).  The issue of entitlement to 
service connection for hypertension is remanded to afford the 
Veteran a VA examination.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

At the July 2009 Travel Board hearing, the Veteran identified 
outstanding private treatment records that included pelvic 
examinations.  The record was held open until August 30, 2009 
for the submission of such records.  The record shows that 
the RO transferred the claims folder to the Board on 
September 8, 2009 and so notified the Veteran by letter dated 
the same day.  The record also contains private records from 
M.C., MD that were submitted to the RO by the Veteran's 
representative and received by the RO on September 9, 2009.  
The RO forwarded these records to the Board, where they were 
received on October 2, 2009.  

These records included pelvic examination results which are 
relevant to the issue of an increased rating for residuals 
from a prolapsed uterus.  The RO has not reviewed this 
evidence since its last adjudication in August 2007.  The 
Veteran has not submitted a waiver of the RO/Agency of 
Original Jurisdiction (AOJ) review of this additional 
evidence.  38 C.F.R. § 20.1304(c).  Since the Veteran has not 
waived her right to AOJ review of the additional evidence, 
this issue is remanded for the AOJ to consider the newly 
submitted evidence and provide a supplemental statement of 
the case (SSOC) regarding this issue.  

The Veteran has not been afforded an examination in 
conjunction with her claim for service connection for 
hypertension.  VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon, supra.  

Service treatment records dated in March 1992 reflect a 
diagnosis of borderline hypertension following increased 
blood pressure readings.  February 1993 service treatment 
records show that the Veteran was referred for a hypertension 
evaluation following a blood pressure reading of 138/91.  It 
was noted that the Veteran denied a history of hypertension, 
but that she had been seen approximately one year earlier for 
increased blood pressure which was felt to be secondary to 
birth control pills, which she was no longer taking.  It was 
proposed to obtain serial blood pressure readings; the 
impression was rule out hypertension.  The service treatment 
records do contain serial blood pressure readings obtained in 
March 1993.  

Private treatment records from October 2004 showed that the 
Veteran was found to again have hypertension.  She has 
continued to seek treatment for it, as reflected in January 
2009 private records. 

The Veteran must be afforded a VA examination for her 
hypertension claim.  The claims file must be made available 
for the examiner to review, and the examiner will indicate 
receipt and review of the claims file in any report 
generated.  All necessary tests and studies must be 
conducted.  The VA examination report will include present 
clinical findings; and a medical opinion on whether any 
present hypertensive disorder was initially manifested during 
the Veteran's active service or a year immediately following 
service (i.e. prior to January 1996).  

Accordingly, the case is REMANDED for the following action:

1. Review the private treatment records by 
Dr. M.S., before issuing a supplemental 
statement of the case on the issue of a 
compensable rating for residuals of a 
prolapsed uterus.  

2.  Schedule the Veteran for a VA 
hypertension examination.  The claims file 
must be made available for the examiner to 
review, and the examiner will indicate 
receipt and review of the claims file in 
any report generated.  All necessary tests 
and studies must be conducted.  The VA 
examination report will include present 
clinical findings; and a medical opinion 
on whether any present hypertensive 
disorder is more or less likely related to 
the Veteran's active service or initially 
manifest within a year following service 
(i.e. prior to January 1996).  The 
examiner must include a scientific 
rationale for all opinion(s).  If the 
examiner is unable to form an opinion 
without resort to speculation, he or she 
must so state.  
 
3.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
her representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


